   Case: 4:20-cv-01810-CDP Doc. #: 3 Filed: 01/04/21 Page: 1 of 8 PageID #: 9


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


JOSEPH MICHAEL DEVON ENGEL,                        )
                                                   )
                Plaintiff,                         )
                                                   )
          vs.                                      )           No. 4:20-CV-1810-CDP
                                                   )
ERDCC and MODOC,                                   )
                                                   )
                Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff Joseph Michael Devon Engel

(registration no. 1069055), an inmate at Eastern Reception, Diagnostic and Correctional Center,

for leave to commence this action without prepayment of the required filing fee. ECF No. 2. For

the reasons stated below, the Court finds plaintiff does not have sufficient funds to pay the entire

filing fee and will assess an initial partial filing fee of $1.00. See 28 U.S.C. § 1915(b)(1).

Furthermore, based upon a review of the complaint, the Court finds that the complaint should be

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                       28 U.S.C. § 1915(b)(1)

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
   Case: 4:20-cv-01810-CDP Doc. #: 3 Filed: 01/04/21 Page: 2 of 8 PageID #: 10


payments to the Clerk of Court each time the amount in the prisoner’s account exceeds $10, until

the filing fee is fully paid. Id.

        Plaintiff has not submitted a prison account statement. As a result, the Court will require

plaintiff to pay an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F.3d 481, 484

(8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of his prison

account statement, the Court should assess an amount “that is reasonable, based on whatever

information the court has about the prisoner’s finances.”). If plaintiff is unable to pay the initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                         28 U.S.C. § 1915(e)

        Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed in forma

pauperis if, inter alia, it is frivolous, malicious, or fails to state a claim upon which relief can be

granted. An action is frivolous if “it lacks an arguable basis in either law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 328 (1989). Dismissals on this ground should only be ordered when legal

theories are “indisputably meritless,” or when the claims rely on “clearly baseless” factual

allegations. Denton v. Hernandez, 504 U.S. 25, 31 (1992). “Clearly baseless” factual allegations

include those that are “fanciful,” “fantastic,” and “delusional.” Id. at 32-33 (quoting Neitzke, 490

U.S. at 325, 327). “As those words suggest, a finding of factual frivolousness is appropriate when

the facts alleged rise to the level of the irrational or the wholly incredible, whether or not there are

judicially noticeable facts available to contradict them.” Id. at 33.

        An action is malicious when it is undertaken for the purpose of harassing the named

defendants rather than vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-

63 (E.D.N.C. 1987), aff’d 826 F.2d 1061 (4th Cir. 1987). An action can also be considered

malicious if it is part of a longstanding pattern of abusive and repetitious lawsuits. In re Tyler, 839

F.2d 1290, 1293 (8th Cir. 1988) (per curiam). See Cochran v. Morris, 73 F.3d 1310, 1316 (4th Cir.

                                                   2
   Case: 4:20-cv-01810-CDP Doc. #: 3 Filed: 01/04/21 Page: 3 of 8 PageID #: 11


1996) (when determining whether an action is malicious, the Court need not consider only the

complaint before it, but may consider the plaintiff’s other litigious conduct).

       To determine whether an action fails to state a claim upon which relief can be granted, the

Court must engage in a two-step inquiry. First, the Court must identify the allegations in the

complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950-

51 (2009). These include “legal conclusions” and “[t]hreadbare recitals of the elements of a cause

of action [that are] supported by mere conclusory statements.” Id. at 1949. Second, the Court must

determine whether the complaint states a plausible claim for relief. Id. at 1950-51. This is a

“context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id. at 1950. The plaintiff is required to plead facts that show more than the “mere

possibility of misconduct.” Id. The Court must review the factual allegations in the complaint “to

determine if they plausibly suggest an entitlement to relief.” Id. at 1951. When faced with

alternative explanations for the alleged misconduct, the Court may exercise its judgment in

determining whether plaintiff’s proffered conclusion is the most plausible, or whether it is more

likely that no misconduct occurred. Id. at 1950, 1951-52.

                                          The Complaint

       Plaintiff, who identifies himself as a sovereign citizen, brings this action pursuant to 42

U.S.C. § 1983 against the Eastern Reception Diagnostic and Correctional Center (“ERDCC”) and

the Missouri Department of Corrections (“MDOC”). In the “Statement of Claim” section of the

Court-provided form complaint, plaintiff presents the following allegations:

       On 11-3-20 I have asked on several [illegible] for certificetifed [sic] copy of my
       account and other paperwork and it gets ingnored [sic]. 12pm 7HU ERDCC

       Freedom, mental, Physcil [sic], Pscy [sic], Sourvin [sic] Citiz[e]nship, Legal paper
       work ‘late nothing’ profesnial [sic] at all.

ECF No. 1 at 3.

                                                 3
   Case: 4:20-cv-01810-CDP Doc. #: 3 Filed: 01/04/21 Page: 4 of 8 PageID #: 12




       Plaintiff provides no additional facts or information in support of his claims. For relief,

plaintiff seeks “350 Billion Dollars.” Id. at 4.

                                             Discussion

       Plaintiff’s complaint is legally frivolous because the defendant entities cannot be sued

under § 1983. Plaintiff has named both the ERDCC, a prison within the Department of Corrections,

and the MDOC, a department of the State of Missouri, as defendants. Suing these defendants is

the same as suing the State of Missouri itself. As such, these claims must be dismissed because a

state is not a 42 U.S.C. § 1983 “person,” and because the State of Missouri is immune from suit.

       “Section 1983 provides for an action against a ‘person’ for a violation, under color of law,

of another’s civil rights.” McLean v. Gordon, 548 F.3d 613, 618 (8th Cir. 2008). See also Deretich

v. Office of Admin. Hearings, 798 F.2d 1147, 1154 (8th Cir. 1986) (stating that “[§] 1983 provides

a cause of action against persons only”). However, “neither a State nor its officials acting in their

official capacity are ‘persons’ under § 1983.” Will v. Michigan Dep’t of State Police, 491 U.S. 58,

71 (1989). See also Calzone v. Hawley, 866 F.3d 866, 872 (8th Cir. 2017) (stating that a “State is

not a person under § 1983”); and Kruger v. Nebraska, 820 F.3d 295, 301 (8th Cir. 2016) (stating

that “a state is not a person for purposes of a claim for money damages under § 1983”).

       Here, as noted above, plaintiff has sued both MDOC and the ERDCC, a state department

and a state prison, respectively. Both claims are the same as a claim against the State of Missouri.

However, in a claim for money damages, a state is not a “person” for purposes of 42 U.S.C. §

1983. Because plaintiff is missing an essential element under § 1983, the claims against MDOC

and the ERDCC must be dismissed.

       Moreover, “Sovereign immunity is the privilege of the sovereign not to be sued without its

consent.” Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 253 (2011). The Eleventh

                                                   4
   Case: 4:20-cv-01810-CDP Doc. #: 3 Filed: 01/04/21 Page: 5 of 8 PageID #: 13


Amendment has been held to confer immunity on an un-consenting state from lawsuits brought in

federal court by a state’s own citizens or the citizens of another state. Edelman v. Jordan, 415 U.S.

651, 662-63 (1974). See also Webb v. City of Maplewood, 889 F.3d 483, 485 (8th Cir. 2018) (“The

Eleventh Amendment protects States and their arms and instrumentalities from suit in federal

court”); Dover Elevator Co. v. Ark. State Univ., 64 F.3d 442, 446 (8th Cir. 1995) (“The Eleventh

Amendment bars private parties from suing a state in federal court”); and Egerdahl v. Hibbing

Cmty. Coll., 72 F.3d 615, 618-19 (8th Cir. 1995) (“Generally, in the absence of consent a suit in

which the State or one of its agencies or departments is named as the defendant is proscribed by

the Eleventh Amendment”). The Eleventh Amendment bars suit against a state or its agencies for

any kind of relief, not merely monetary damages. Monroe v. Arkansas State Univ., 495 F.3d 591,

594 (8thCir. 2007) (stating that district court erred in allowing plaintiff to proceed against state

university for injunctive relief, and remanding matter to district court for dismissal).

       There are two “well-established exceptions” to the sovereign immunity provided by the

Eleventh Amendment. Barnes v. State of Missouri, 960 F.2d 63, 64 (8th Cir. 1992). “The first

exception to Eleventh Amendment immunity is where Congress has statutorily abrogated to such

immunity by clear and unmistakable language.” Id. The second exception is when a state waives

its immunity to suit in federal court. Id. at 65. A state will be found to have waived its immunity

“only where stated by the most express language or by such overwhelming implications from the

text as will leave no room for any other reasonable construction.” Welch v. Tex. Dep’t of Highways

& Pub. Transp., 483 U.S. 468, 473 (1987). Neither exception is applicable in this case.

       The first exception is inapplicable because the Supreme Court has determined that § 1983

does not revoke a state’s Eleventh Amendment immunity from suit in federal court. See Will, 491

U.S. at 66 (“We cannot conclude that § 1983 was intended to disregard the well-established

immunity of a State from being sued without its consent”); and Quern v. Jordan, 440 U.S. 332,

                                                  5
   Case: 4:20-cv-01810-CDP Doc. #: 3 Filed: 01/04/21 Page: 6 of 8 PageID #: 14


341 (1979) (“[W]e simply are unwilling to believe . . . that Congress intended by

the general language of § 1983 to override the traditional sovereign immunity of

the States”). The second exception is also inapplicable because the State of Missouri has not

waived its sovereign immunity in this type of case. See Mo. Rev. Stat. 537.600 (explaining that

sovereign immunity is in effect and providing exceptions).

        Here, plaintiff has named MDOC and the ERDCC as defendants. As noted above, however,

the Eleventh Amendment bars suit against a state or its agencies for both monetary and injunctive

relief. Furthermore, no exceptions to sovereign immunity are present in this case. Therefore, for

this reason as well, plaintiff’s claims against MDOC and the ERDCC must be dismissed.

        In addition to plaintiff’s failure to bring this action against appropriate defendants, his

allegations are factually frivolous because they lack an arguable basis in either fact or law. Plaintiff

provides no factual support for his claim and it is unclear from the complaint how his constitutional

rights were violated. Plaintiff appears to allege that on November 3, 2020 he asked an unnamed

individual(s) on several occasions for his “account” and “paperwork” which was not provided to

him. In the section of the complaint to state his “legal theory,” plaintiff wrote: “Freedom, mental,

Physcil [sic], Pscy [sic], Sourvin [sic] Citiz[e]nship, Legal paper work ‘late nothing’ profesnial

[sic] at all.” As alleged, the Court can decipher no constitutional violation pursuant to 42 U.S.C.

§1983. Thus, Plaintiff’s complaint is subject to dismissal for this reason, as well.

        Additionally, it appears this action is also subject to dismissal because it is malicious. See

Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C. 1987), aff’d 826 F.2d 1061 (4th Cir. 1987)

(an action is malicious when it is undertaken for the purpose of harassing the defendants rather

than vindicating a cognizable right). Since filing this action, plaintiff has submitted to this Court

an astonishing number of civil complaints seeking to bring civil rights actions against these

defendants and others. Plaintiff submits the pleadings in bulk, and he specifies that he intends each

                                                   6
   Case: 4:20-cv-01810-CDP Doc. #: 3 Filed: 01/04/21 Page: 7 of 8 PageID #: 15


set of pleadings to be docketed as an individual civil action. The nature of those pleadings and

plaintiff’s claims for damages are roughly the same as those in the instant action. It therefore

appears that this action is part of an attempt to harass these defendants and others by bringing

repetitious lawsuits, not a legitimate attempt to vindicate a cognizable right. See Spencer, 656 F.

Supp. at 461-63; see also In re Billy Roy Tyler, 839 F.2d 1290 (8th Cir. 1988) (noting that an action

is malicious when it is a part of a longstanding pattern of abusive and repetitious lawsuits). This

action is subject to dismissal for this reason, as well.

        Plaintiff is cautioned to avoid the practice of repeatedly filing meritless lawsuits. First, a

prisoner who has filed three or more actions or appeals that were dismissed for one of the reasons

stated in 28 U.S.C. § 1915(e)(2) is subject to 28 U.S.C. § 1915(g), which limits his future ability

to proceed in forma pauperis. Second, the practice of repeatedly filing meritless lawsuits can be

interpreted as an abuse of the judicial process, which can result in court-imposed limitations on

the ability to bring future lawsuits. This Court is “vested with the discretion to impose sanctions

upon a party under its inherent disciplinary power.” Bass v. General Motors Corp., 150 F.3d 842,

851 (8th Cir. 1998) (citations omitted). This includes the discretion to craft and impose sanctions

to deter litigants from engaging in “conduct which abuses the judicial process.” Chambers v.

NASCO, Inc., 501 U.S. 32, 43-45 (1991). See Tyler, 839 F.2d at 1292 (affirming the district court’s

sua sponte determination that a litigant should be limited to filing one lawsuit per month pursuant

to certain conditions precedent as a sanction for the litigant’s repeated abuse of the judicial

process). These powers stem from “the control necessarily vested in courts to manage their own

affairs so as to achieve the orderly and expeditious disposition of cases.” Id. (quoting Link v.

Wabash R. Co., 370 U.S. 626, 630-31 (1962)).




                                                   7
   Case: 4:20-cv-01810-CDP Doc. #: 3 Filed: 01/04/21 Page: 8 of 8 PageID #: 16


       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis (ECF

No. 2) is GRANTED.

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $1.00

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B). A separate order of dismissal will be entered herewith.




                                                  CATHERINE D. PERRY
                                                  UNITED STATES DISTRICT JUDGE
Dated this 4th day of January, 2021.




                                                  8
